MEMORANDUM****
Substantial evidence supports the immigration judge’s determination that petitioners failed to provide credible evidence showing their eligibility for asylum or withholding of removal. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). Substantial evidence also supports the immigration judge’s finding that petitioners did not establish that they were entitled to protection under the Convention Against Torture. See Lanza v. Ashcroft, 389 F.3d 917, 936 (9th Cir.2004).
DENIED.

 ■pjjg ¿iSpOSjtion is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.